SMART, Judge,
concurring.
I write separately only to comment on one aspect of this matter. The evidence showed that, before an attorney ever talked to Ms. Baker, State Farm had already agreed to pay all of the medical expenses attributable to the injuries she sustained when hit by the bus. Assuming State Farm intended to follow through on this promise, which would have been very logical,1 the attorneys’ efforts accomplished nothing for her in regard to the medical bills. State Farm paid $233,000.00 directly to the medical providers, and then paid the balance to Ms. Baker and her attorneys. The attorneys then sought to allow themselves 50% of all amounts paid pursuant to the State Farm policy, deducting all of the medical bills out of Ms. Baker’s portion of the proceeds. It should not be overlooked in the consideration of this case that attorneys are entitled to a contingency fee only to the extent that their work actually procures a positive result for the client. See 7A C.J.S. Attorney & Client § 322 (1980).

. It was clear early on that the injuries were serious, and the bus driver admitted driving carelessly.